DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ response filed 10/23/2020 did not include any claim amendments.  Applicants added new claims 89-95.  Applicants’ arguments addressed below do not overcome the 35 USC 103 rejections over Avery in view of Boyer and Avery in view of Boyer further in view of Ichihashi from the office action mailed 10/23/2020; therefore these rejections are maintained below.  

Information Disclosure Statement
The information disclosure statement filed 2/27/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-8, 10-22, 24-35, 38-47, 49-62, 64-70, 72, 74-78 and 80-95 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al., US Patent Application Publication No. 6,348,437 (hereinafter referred to as Avery) in view of Boyer et al., US Patent No. 2,634,288 (hereinafter referred to as Boyer).  
	Regarding claims 1-8, 10-22, 24-35, 38-47, 49-62, 64-70, 72, 74-78 and 80-95,
Avery discloses a hydraulic lubricant composition (see Abstract) comprising a non-silicone oil (Col. 4/L. 4-6), 85 to 88.5 wt% of a mixture of polysiloxane compounds having a PDI of greater than 1.5 (see Abstract and Col. 1/L. 53-55).  The silicone oil may have the following formula:

    PNG
    media_image1.png
    490
    406
    media_image1.png
    Greyscale

(Col. 3/L. 13-39).  The silicone oil can be a blend of multiple silicone oils of the formula shown (as recited in claims 49-51) (Para. [0050]).  Avery further discloses the presence of additives including phosphorus-based compounds, antifoam and antioxidant agents (Col. 3-4/L. 65-27) and does not include any fluoro-containing or viscosity index improving mandatory additives.  It is the position of the examiner that as Avery explicitly discloses all the limitations discussed above that the composition of Avery inherently discloses the limitations recited in claims 59-61.  
Avery discloses all the limitations discussed above but does not explicitly disclose the diphoshonate compound recited in claim 1.  

		
    PNG
    media_image2.png
    96
    458
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the diphosphonate compounds of Boyer in the composition of Avery in order to enhance the viscosity properties of the composition (Col. 7/L. 7-11).  	

Claim Rejections - 35 USC § 103
7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Avery in view of Boyer as applied to claims 1-8, 10-22, 24-35, 38-47, 49-62, 64-70, 72, 74-78 and 80-88 above, and further in view of Ichihashi et al., US Patent Application Publication No. 2014/0142006 (hereinafter referred to as Ichihashi).  
	Regarding claim 23, Avery/Boyer discloses all the limitations discussed above but do not explicitly disclose the acid scavengers recited in claim 23. 
	Ichihashi discloses a lubricating oil composition for use in hydraulic fluids (see Abstract) comprising an organopolysiloxane (see Abstract) to which is added acid scavengers including phenyl glycidyl ether (as recited in claim 23) (Para. [0040]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the acid scavenging compounds of Ichihashi in the composition of Avery/Boyer in order to enhance the service life of the compositions.  

Response to Arguments
8.	Applicants’ arguments filed 1/7/2021 regarding claims 1-8, 10-22, 24-35, 38-47, 49-62, 64-70, 72, 74-78 and 80-95 have been fully considered and are not persuasive.      
Applicants argue that the combination of Avery and Boyer disclose the mol% or aryl moieties as being higher than the claim limitations.  This argument is not persuasive.  Avery discloses a formula wherein the R groups can be alkyl groups or aryl groups.  If the R groups are different than the mol% will at least encompass and overlap the claimed ranges.  This is exemplified by Brown, Jr et al., US Patent No. 4,019,997 (Brown) which states in columns 2-3 that it is well-known in the art for R groups (the type that are disclosed in Avery) to be the same OR different and to include such phenyl groups as, ethylphenyl (which reads on a C1-10 alkylaryl group also recited in claims 1, 40 and 65).  From the disclosure of Brown it is evident that one of ordinary skill in the art at the time of the invention would immediately envisage the silicone oils of the instant claims with a reasonable expectation of success in view of Avery and Boyer.    

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771